DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/14/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chiang (U.S. Publication 2007/0084488).
Regarding claim 1, Chiang teaches an apparatus for mixing a liquid and a substance (figures 3, 4a, 4b), comprising: a housing having a mixing chamber (item 4 tube, the interior surface is considered reading on a mixing chamber, item 6 housed on the mixing chamber), a first inlet to the mixing chamber, for conveying the liquid into the mixing chamber (top portion of item 4 from which material feeds above item 6), a second inlet to the mixing chamber, for conveying the substance into the mixing chamber (inlet proximate item 2 leading into item 4), an outlet, for conveying a mixture of the liquid and the substance out from the mixing chamber (bottom most portion of item 4 from which material leaves the interior volume of item 4), and a flow restrictor arranged in the housing, between the first inlet and the mixing chamber (item 64 is considered capable of restricting the flow between the top most opening above item 64 and the a portion of the mixing chamber below item 64), wherein the flow restrictor is controllable to switch between a first position (shown in the position item 64 is in figure 3) providing a first through flow area configured to create a Venturi effect such that a flow of the liquid draws the substance into the mixing chamber (paragraph 29 teaches the item 64 adjusts the air flow rate that can be achieved), and a second position providing a second through flow area that is larger than the first through flow area to thereby decrease a pressure drop caused by the flow restrictor (dotted lines of item 64, and paragraph 29 which teaches the desired air flow rate can be achieved).
Regarding claim 2, Chiang teaches wherein the flow restrictor comprises a disc that is arranged to rotate about a geometrical axis, between the first position and the second position (pivotal shaft 63 is considered having a disc cross section and rotates along a geometric axis and is considered of rotating between a first and second position).
Regarding claim 3, Chiang teaches wherein the flow restrictor comprises a first protrusion that extends into a first opening in the housing, and a second protrusion that extends into a second opening in the housing, such that the housing supports the flow restrictor (item 64 plate is considered comprising two protrusions, each side of the plate, extending from item 63, figure 3 shows item 64 sides can extend into a bottom and top portion of the housing, each location considered comprising an opening, and item 63 is supported on item 6 which is housed by the chamber walls above and below item 6).
Regarding claim 5, Chiang teaches wherein the flow restrictor comprises an engagement element that is connected to the first protrusion and extends out from the housing such that the engagement element is connectable to an actuator (the actuator is considered intended use and not positively claimed, item 63 shaft is actuated by the drive paragraph 29 and item 64 is connected to item 64). 
Regarding claim 6, Chiang teaches wherein the flow restrictor comprises a cut-out that in combination with an inner wall of the housing forms a gap that defines the first flow through flow area (the cutout is considered the surface of item 6 that attach to the chamber walls above and below item 6, the area where item 64 is housed is considered reading on the first flow through area). 
Regarding claim 8, Chiang teaches wherein the cut out has an angular extension of 80 to 150 along a periphery of the flow restrictor (the peripheral surface of item 6 forms a right angle where it connects to the chamber walls). 
Regarding claim 10, Chiang teaches wherein the housing comprises a first housing part and second housing part that are connected to each other at a respective connection surface (walls above and below item 6 are connected via item 6 which is considered reading on a connection surface). 
Regarding claim 11, Chiang teaches wherein the housing comprises a first housing part and a second housing part that are connected to each other at a respective connection surface, and the first opening is arranged in the first housing part and the second opening is arranged in the second housing part (item 6 has a wall above and a wall below that are connected to each other from the surface of item 6, the first opening is considered the bottom portion of the top chamber wall, the second opening is considered the top portion of the bottom chamber wall). 
Regarding claim 12, Chiang teaches wherein the housing comprises a first housing part and a second housing part that are connected to each other at a respective connection surface, and each connection surface of the housing parts is inclined by an angle relative the geometrical axis about which the flow restrictor is arranged to rotate (item 6 is between a first and second part, the surface of item 6 is considered having connection surfaces where it’s attached to the housing, the inline proximate item 62 is considered an angle relative to the geometric axis about with the flow restriction is arranged to rotate).
Regarding claim 13, Chiang teaches wherein a gasket is arranged between the first and second housing parts, the first and second housing parts being disconnectable from each other to allow the gasket to be replaced (item 6 is a ring shape that connected two surfaces of the chamber wall and is considered reading on a gasket and is considered capable of being disassembled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  9 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. Publication 2007/0084488).
Regarding claim 9, Chiang is silent to the second flow restriction configuration. Regarding claim 14, Chiang teaches the grooves on item 6 (see figure 3 which shows a groove for walls of the chamber above and below are attached) but is silent to the grooves for the mating arrangement on the wall.
Regarding claim 9, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of flow restrictors in order to obtain the desired flow rate through the mixing chamber since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 14, it would have been obvious to one of ordinary skill in the art to rearrange the mating configuration in order to allow for easier assembly of the apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 4, the prior art does not teach or fairly suggest an apparatus for mixing a liquid and a substance in combination with the two ring shaped gasket configuration. Regarding claim 7, the prior art does not teach or fairly suggest an apparatus for mixing a liquid and a substance in combination with the cutout configuration.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774